                        UNITED STATES
   Case:16-05934-MCF13 Doc#:225         BANKRUPTCY
                                 Filed:10/02/20     COURT
                                                Entered:10/02/20 11:46:29   Desc: Main
                            DISTRICT
                               DocumentOF PUERTO
                                           Page 1RICO
                                                 of 1

IN RE:                                        CASE NO. 16-05934-BKT
EDGARDO NICOLAS MARTINEZ PEREZ
                                                  CHAPTER 13

        DEBTOR (S)



                                Trustee's Position
     Regarding Debtor's Motion For Reconsideration of Order Dismissing Case


TO THE HONORABLE COURT:

     NOW COMES José R. Carrión, Chapter 13 Trustee, through the undersigned and
very respectfully alleges and prays:

     1. The Trustee has no opposition to:
Debtor's Motion For Reconsideration of Order Dismissing Case .(Docket # 220 ).


     WHEREFORE the Trustee respectfully requests this Honorable Court to take
notice of the abovementioned and enter the order it deems appropriate.


     CERTIFICATE OF SERVICE: The Chapter 13 Trustee herewith certified that a
copy of this motion has been served on this same date, to their respective address
of record to: Debtor(s), to their counsel and to all those parties in interest who
have filed a notice of appearance by First Class Mail if not an ECFS register user.

     In San Juan, Puerto Rico this Friday, October 2, 2020.




                                                 /s/ Mayra Arguelles -Staff Attorney
                                                 JOSE R. CARRION
                                                 CHAPTER 13 TRUSTEE
                                                 P.O. Box 9023884, Old San Juan Sta.
                                                 San Juan, P.R. 00902-3884
                                                 Tel (787)977-3535 FAX (787)977-3550
